Name: Commission Implementing Regulation (EU) 2018/1880 of 30 November 2018 amending Regulation (EC) No 3199/93 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise duty
 Type: Implementing Regulation
 Subject Matter: chemistry;  technology and technical regulations;  beverages and sugar;  food technology;  taxation
 Date Published: nan

 3.12.2018 EN Official Journal of the European Union L 307/24 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1880 of 30 November 2018 amending Regulation (EC) No 3199/93 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise duty THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/83/EEC of 19 October 1992 on the harmonisation of the structures of excise duties on alcohol and alcoholic beverages (1), and in particular Article 27(4) thereof, Whereas: (1) Pursuant to Article 27(1)(a) of Directive 92/83/EEC, Member States are required to exempt from excise duty alcohol which has been completely denatured in accordance with the requirements of any Member State, provided that those requirements have been duly notified and accepted in accordance with the conditions laid down in paragraphs 3 and 4 of that Article. (2) Denaturants which are employed in each Member State for the purposes of the complete denaturation of alcohol in accordance with Article 27(1)(a) of Directive 92/83/EEC are described in the Annex to Commission Regulation (EC) No 3199/93 (2). (3) On 6 June 2018, the Czech Republic communicated to the Commission the denaturants which it intends to employ for the complete denaturing of alcohol for the purposes of Article 27(1)(a) of that Directive. (4) The Commission transmitted that communication to the other Member States on 4 July 2018. (5) No objections have been received by the Commission. (6) Regulation (EC) No 3199/93 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Excise Duties, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 3199/93 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 31.10.1992, p. 21. (2) Commission Regulation (EC) No 3199/93 of 22 November 1993 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise duty (OJ L 288, 23.11.1993, p. 12). ANNEX ANNEX List of products with their Chemical Abstracts Service (CAS) registry number authorised for the complete denaturing of alcohol. Acetone CAS: 67-64-1 Denatonium benzoate CAS: 3734-33-6 Ethanol CAS: 64-17-5 Ethyl tert-butyl ether CAS: 637-92-3 Fluorescein CAS: 2321-07-5 Gasoline (including unleaded gasoline) CAS: 86290-81-5 Isopropyl alcohol CAS: 67-63-0 Kerosene CAS: 8008-20-6 Lamp oil CAS: 64742-47-8 and 64742-48-9 Methanol CAS: 67-56-1 Methyl ethyl ketone (2-butanone) CAS: 78-93-3 Methyl isobutyl ketone CAS: 108-10-1 Methylene blue (52015) CAS: 61-73-4 Solvent naphtha CAS: 92062-36-7 Spirits of turpentine CAS: 8006-64-2 Technical petrol CAS: 92045-57-3 The term absolute ethanol  in this Annex has the same meaning as the term absolute alcohol  used by the International Union of Pure and Applied Chemistry. In all Member States, any dye may be added to the denatured alcohol to give it a characteristic colour, making it immediately identifiable. I. The common denaturing procedure for completely denatured alcohol employed in Belgium, Bulgaria, Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia and Finland: Per hectolitre of absolute ethanol:  1,0 litre isopropyl alcohol,  1,0 litre methyl ethyl ketone,  1,0 gram denatonium benzoate. II. An increased concentration of the common denaturing procedure for completely denatured alcohol, employed in the following Member States: The United Kingdom. Per hectolitre of absolute ethanol:  3,0 litres isopropyl alcohol,  3,0 litres methyl ethyl ketone,  1,0 gram denatonium benzoate. Croatia Per hectolitre of absolute ethanol: A minimum of:  1,0 litre isopropyl alcohol,  1,0 litre methyl ethyl ketone,  1,0 gram denatonium benzoate. Sweden Per hectolitre of absolute ethanol:  1,0 litre isopropyl alcohol,  2,0 litres methyl ethyl ketone,  1,0 gram denatonium benzoate. III. Additional denaturing procedures for completely denatured alcohol employed in certain Member States: Czech Republic Per hectolitre of absolute ethanol:  0,4 litre solvent naphtha,  0,2 litre kerosene,  0,1 litre technical petrol. Greece Only low quality alcohol (heads and tails from distillation), with an alcoholic strength of at least 93 % volume and not exceeding 96 % volume can be denatured. Per hectolitre of hydrated alcohol of 93 % volume, the following substances are added:  2,0 litres methanol,  1,0 litre spirit of turpentine,  0,50 litre lamp oil,  0,40 gram methylene blue. At a temperature of 20 °C, the end product will reach, in its unaltered state, 93 % volume. Finland  authorised until 31.12.2018 Per hectolitre of absolute ethanol any of the following formulations: 1. 2,0 litres methyl ethyl ketone, 3,0 litres methyl isobutyl ketone. 2. 2,0 litres acetone, 3,0 litres methyl isobutyl ketone. .